Citation Nr: 0727735	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for headaches, as a residual of head 
injury, has been received.

2.  Entitlement to service connection for headaches, as a 
residual of head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1958 to 
February 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision in which the RO denied the 
veteran service connection for residuals of head injury with 
headaches.  The veteran filed a notice of disagreement (NOD) 
in April 2003, and the RO issued a statement of the case 
(SOC) in May 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2003.

The Board's decision on the petition to reopen the claim for 
service connection for headaches, as a residual of head 
injury, is set forth below.  The claim for service connection 
for headaches, as a residual of head injury, on the merits, 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In August 1973, the RO denied the veteran's claim for 
service connection for head injury, claimed as headaches.  
Although an August 1973 letter notified the veteran of the 
denial, he did not initiate an appeal.  

3.  The evidence received since the August 1973 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim and is 
of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1973 RO decision that denied the veteran's 
claim for service connection for head injury, claimed as 
headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
headaches, as a residual of head injury, are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the petition to reopen the claim for service 
connection for headaches, as a residual of head injury, in 
light of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on the request to reopen has been accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

The veteran's claim for service connection for headaches as a 
residual of head injury previously was considered and denied.  
In August 1973, the RO originally denied service connection 
for head injury, claimed as headaches, on the basis that the 
veteran was not treated for head injury during service.  The 
evidence of record then consisted of a portion of the 
veteran's service medical records (which are devoid of any 
notation as to complaint of headaches or a head injury) and 
the report of a June 1973 VA examination (which reflects a 
diagnosis of encephalalgia, cause undetermined, and an 
indication that there are no service records showing a head 
injury or brain trauma).

The veteran was notified of the RO's decision in an August 
1973 letter of denial, but did not initiate an appeal.  
Hence, that decision is final as to the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for headaches as a residual of head injury in November 2001.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the August 1973 RO decision, evidence added to the 
claims file consists of additional service medical records, 
VA outpatient treatment records, and VA examination reports.

Specifically, a May 1961 service medical record, received by 
the RO in April 2002, shows that the veteran was diagnosed 
with a wound, lacerated, occipital region.  It was noted that 
while on guard in a tower, the veteran fell through an 
improperly closed door in the floor and fell more than 20 
feet.  The wound was cleaned, sutured, and bandaged.

The Board finds that the May 1961 service medical record 
received after the August 1973 final denial of the veteran's 
claim, as noted above-the documentation to support the 
veteran's assertions of in-service head injury-constitutes 
new and material evidence to reopen the claim for service 
connection for headaches as a residual of head injury.  As 
this record has not previously been considered by agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record, it is "new".  Moreover, given the 
basis for the prior denial, the Board finds that when this 
record is considered in light of the other evidence of 
record, it relates to an unestablished fact that is necessary 
to substantiate the claim, and provides a reasonable 
possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
headaches, as a residual of head injury, are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen a claim for service connection for headaches, as a 
residual of head injury, has been received, the appeal is 
granted.


REMAND

The Board finds that additional RO action on the claim for 
service connection for headaches, as a residual of head 
injury, is warranted.

In this regard, the Board notes that an August 2003 VA 
examiner (a physician)  opined that the veteran's headaches 
were not a result of his in-service injury.  He reasoned that 
there was no continuity of treatment for headaches, and in 
fact, no documented treatment at all for headaches.  In 
addition, the physician stated that a June 1973 
neuropsychiatric evaluation showed a normal physical exam and 
no evidence of post-traumatic headaches.

However, the Board notes that on June 1973 VA examination, 
the veteran was diagnosed with encephalalgia.  Further, 
although the August 2003 VA physician stated that the veteran 
did not have any documented treatment for his headaches, a 
February 2000 VA treatment record shows that the veteran 
complained that he continued to have headaches.

As the August 2003 VA physician did not address either the 
veteran's June 1973 diagnosis of encephalalgia or the 
February 2000 VA treatment record that shows a complaint of 
headaches and seems to suggest that the veteran had 
previously complained of headaches, the Board finds that the 
VA examiner did not take into consideration the veteran's 
complete medical record; as such, his opinion does not 
provide a sufficient basis to resolve the claim.  Therefore, 
the Board finds that further examination to obtain an 
appropriate medical opinion is warranted.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
neurological examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection (as consideration of this original claim will be 
based on the evidence of record).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to the veteran 
by the appropriate VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes records, dated up to September 2002, from 
VA Medical Centers (VAMCs) in Clarksburg, West Virginia; 
Martinsburg, West Virginia; and Pittsburgh, Pennsylvania.  
The RO should request any additional outpatient treatment 
records from the noted VAMCs, dated from September 2002 to 
the present.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must follow the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

In addition, in a December 2006 letter, the veteran stated 
that he was unable to work and received disability benefits 
from the Social Security Administration (SSA).  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of all medical records underlying the SSA 
benefits determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

As a final matter, the Board notes that in an October 2006 
Decision Review Officer (DRO) decision, the RO granted the 
veteran service connection for a laceration scar to the back 
of the head with a 10 percent initial rating, effective May 
7, 1973.  In a May 2007 statement, the veteran asserted that 
he was "protesting the 10 [percent] claim for the scar...."  
As this letter was received by the RO within one year after 
the October 2006 DRO decision, and the veteran expressed 
disagreement with the 10 percent rating assigned for his 
service-connected scar, the Board finds that the May 2007 
statement is accepted as a timely-filed NOD.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2006).   

By filing a timely and valid NOD with the RO's October 2006 
DRO decision, the veteran initiated appellate review of the 
claim for an initial rating higher than 10 percent for 
laceration scar to the back of the head.  The next step in 
the appellate process is for the RO to issue to the veteran 
an SOC summarizing the evidence relevant to this issue, the 
applicable legal authority, and the reasons for the RO's 
determination.  See 38 C.F.R. § 19.29 (2006); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

Consequently, the claim for an initial rating higher than 10 
percent for laceration scar to the back of the head must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2006).

Although, without a perfected appeal, the aforementioned 
claim is not properly before the Board, for the sake of 
efficiency, the RO's notice letter to the veteran regarding 
the claim for service connection for headaches as residual of 
a head injury should include reference to this claim, as 
well.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection, on the merits.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should obtain from the 
Clarksburg, Martinsburg, and Pittsburgh 
VAMCs all pertinent records of evaluation 
and/or treatment of the veteran's 
headaches, from September 2002 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for headaches as a 
residual of head injury, on the merits.  The 
RO should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should clearly identify any 
diagnosed headache disability, and offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is 50 
percent or more probability) that such 
disability is the result of the veteran's 
in-service head injury.  In providing the 
requested opinion, the physician should 
consider and address the June 1973 
diagnosis of encephalalgia, the February 
2000 VA treatment record noting that that 
the veteran complained that he continued 
to have headaches, and the August 2003 VA 
examiner's opinion.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

8.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for headaches, as a residual of 
head injury, on the merits, in light of 
all pertinent evidence and legal 
authority.  

9.  The RO should issue to the veteran an 
SOC addressing the claim for an initial 
rating higher than 10 percent for 
laceration scar to the back of the head.  
Along with the SOC, the RO must furnish to 
the veteran a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to the pertinent issue.

The veteran is hereby reminded that 
appellate consideration of the claim for 
an initial rating higher than 10 percent 
for laceration scar to the back of the 
head may be obtained only if a timely 
appeal is perfected.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


